Per Curiam. Appellant State of Arkansas Department of Correction moves for a stay of the order of the Lincoln County Circuit Court granting appellee Jackie Lee Stapleton’s petition for writ of habeas corpus. The State further moves for an expedited review of proceedings.  We grant the motion for stay and motion for expedited review of proceedings. We further expedite the appeal of this matter and set the following briefing schedule to allow us to decide the matter prior to our recess in July: Appellant’s original brief due May 28, 2001. Appellee’s response brief due June 4, 2001. Appellant’s reply brief due June 11, 2001.